Citation Nr: 0829964	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for chronic 
obstructive pulmonary disease.  In May 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Competent medical evidence shows that the veteran's chronic 
obstructive pulmonary disease is due to his exposure to 
asbestos in service.


CONCLUSION OF LAW

Chronic obstructive lung disease was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The veteran seeks service connection for chronic obstructive 
pulmonary disease, which he contends is based on exposure to 
asbestos in service.  He testified that he was a boiler 
tender in the U.S. Navy and repaired and worked on boilers.  
His primary ship was the USS Jason, which was there to repair 
other ships; so he asserts exposure to asbestos on that ship 
as well as the other ships they repaired.  He indicated that 
asbestos was used as insulation and arrived in big bags that 
would they would dump into a large mixing bowl.  He directly 
handled the asbestos and used it to apply insulation to 
pipes.  He indicated that he mixed the asbestos dust, powder, 
and fibers six to seven times a year and was aboard the USS 
Jason for three and a half years.  He submitted a statement 
acknowledging that he smoked cigarettes from August 1948 to 
January 1960 or 1961 but had not smoked since then.  He also 
testified that he was not exposed to asbestos on any of his 
jobs after service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1, Part VI, 7.21(d)(1).

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease). Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction. Id.

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction. Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993). 

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed. Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).

With these claims, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency and exposure information discussed above.  See 
M21-1, Part VI, Ch. 7.21.

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure. Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 287 
F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 Vet. 
App. 347 (1999); VAOPGCPREC 4-2000.

In this case, the veteran's exposure to asbestos in service 
is conceded.  The personnel records show that the veteran 
served in the U.S. Navy during World War II aboard a ship, 
the USS Jason, from March 1951 to July 1952.  During his 
three years of service, he was a boilerman, second class.  
According to the MANUAL M21-1, this type of service would 
likely involve asbestos exposure.  The veteran also has 
provided credible testimony at his Board hearing in 2008 
supporting his exposure to asbestos in service aboard the USS 
Jason.

Post-service private medical records dated from 2002 to 2004 
and VA medical records dated in 2004 show diagnoses of 
chronic obstructive pulmonary disease.  Chronic obstructive 
pulmonary disease is not one of the diseases that is 
presumptively related to asbestos under the M21-1.  Thus, the 
determinative issue is whether there is any medical evidence 
of a direct relationship between these.
 
The service medical records are negative for any findings of 
lung disease.  On the July 1952 discharge examination report, 
the chest x-ray examination was negative.

After service, an October 2002 private hospital record notes 
the veteran had progressively worse dyspnea since March 2002.  
An October 2002 private chest x-ray examination report showed 
that the lung volumes were large and suggested chronic 
obstructive pulmonary disease.  Private medical records dated 
in February 2003 and August 2003 show continued findings of 
chronic obstructive pulmonary disease.  It was noted that the 
veteran had a smoking history but quit in his 40's.

A January 2004 private medical record shows pulmonary 
function tests showed a 10 percent decline in the veteran's 
diffusion capacity in the past 10 months, which was 
considered significant.  The examiner noted that certainly 
pulmonary fibrosis would have to be considered and that the 
veteran had a few risk factors for fibrotic disease including 
his asbestos exposure, exposure to Methotrexate, and exposure 
to Amiodarone.  The examiner indicated that proving causality 
for any of this could be difficult.  The examiner did not 
think this would represent a progression of the veteran's 
obstructive lung disease but that they would need to get more 
data in the form of a computed tomography scan.

In August 2004, the veteran was seen at the emergency room at 
the VA Medical Center with complaints of increasing shortness 
of breath over the past two years.  A computed tomography 
examination report showed severe centrilobular emphysema.  
The assessment was dyspnea with chronic obstructive pulmonary 
disease on x-ray and computed tomography examination, with 
minimal history of smoking.  The pulmonary function tests 
also showed severe obstructive changes.

A November 2005 statement from a private physician notes that 
the veteran was his patient and suffers from chronic 
obstructive pulmonary disease and that there was some 
question as to the etiology.  The veteran had a minimal 
smoking history, smoking about a third of a pack per day from 
1949 through 1958.  He had never been exposed to significant 
second-hand smoke either through his spouse, who does not 
work, or through his employment.  Most of his work was done 
outdoors as a contractor, developing rocket engines for 
rocket dyne at North American Aviation and later at Lockheed.  
He had significant asbestos exposure in the Navy as a boiler-
tender in the 1940's.  The veteran stated that he was 
continually exposed to asbestos without any protective 
equipment whatsoever.  The physician thus found that it was 
more than 50 percent likely that the veteran's chronic 
obstructive pulmonary disease was secondary to his past 
asbestos exposure in the Navy.

A May 2006 letter from a private cardiologist notes that the 
veteran was well-known to him and had valvular heart disease, 
significant underlying chronic obstructive pulmonary disease, 
and an extensive history of asbestos exposure during World 
War II.  The veteran had seen pulmonary physicians and 
internists for his dyspnea and was thought to have quite 
significant underlying chronic obstructive pulmonary disease 
with a significantly impaired diffusion capacity.  He had 
recent echocardiogram data with normal functioning valves and 
normal to minimally subnormal left ventricular systolic 
function.  He responded well to typical treatment for chronic 
obstructive pulmonary disease, which he was thought to have 
by the pulmonary specialists.  There was no other likely 
cardiac cause of his dyspnea; laboratory workup, examination, 
and history would not support a cardiac cause of dyspnea.  He 
had no significant smoking history and given his very 
extensive industrial exposure, the physician found that it 
was likely that asbestosis was some part of his underlying 
lung disease.

A May 2008 letter from a private physician notes that she had 
been treating the veteran for his chronic obstructive 
pulmonary disease.  The veteran reported significant asbestos 
exposure of at least four years while he was in the Navy from 
1948 to 1952.  The physician noted that he certainly was at 
risk for lung cancer, mesothelioma, and pulmonary fibrosis.  
The exposure could also account for the decrease in his 
diffusion capacity seen on his breathing study, which might 
contribute to his shortness of breath.

These are the only medical opinions of record addressing the 
etiology of the veteran's chronic obstructive lung disease.  
There are two positive medical opinions supporting the 
veteran's claim that his asbestos exposure caused his current 
lung disability and one speculative opinion that is neither 
for nor against his claim.  The November 2005 statement from 
the private physician is the most probative as the veteran's 
smoking history is entirely taken into consideration in the 
determination that the asbestos exposure in service is more 
than 50 percent likely the cause of the chronic obstructive 
lung disease.  The May 2006 cardiologist's statement also is 
important in that it rules out any cardiac causes for the 
veteran's shortness of breath.  

The record shows exposure to asbestos in service, a current 
diagnosis of chronic obstructive pulmonary disease, and 
medical evidence relating these two factors.  When there is a 
proximate balance between the positive and negative evidence, 
all doubt is resolved in the veteran's favor.  38 C.F.R. 
§ 3.102.  In this case, service connection for the veteran's 
chronic obstructive pulmonary disease due to his exposure to 
asbestos in service is warranted. 

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that VA must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease due to asbestos exposure is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


